 

 

USDC SDNY

 

DOCUMENT
KAUFMAN DOLOWIC H VOLUCK a FIL Kaufman Dolowich & Voluck, LLP
ATTORNEYS AT LAW :

 

 

- 135 Crossways Park Drive, Suite 201
DATE FILED: 3/ | 3 /ecre Woodbury, New York 11797

Aaron Solomon leohone: 3
ASolomonciekdviay cant Telephone: 516.681.1100
Facsimile: 516.681.1101

Solomon Abramov . www.kdvlaw.com
SAbramoviackdvlaw.com

 

 

 

 

March 13, 2020

VIA ECF

Honorable Robert W. Lehrburger, U.S.M.J.
United States District Court

Southern District of New York

500 Pearl Street

New York, New York 10007

Re: Eutiquio Vasquez Ortega v. Paradis To Go LLC, et. al.
Case no.: 19-cv-8593 (LTS) (RWL)

Dear Judge Lehrburger:

This firm represents Defendants, Paradis To Go, LLC, Kimberly Paradis and Mickael
Paradis (collectively, “Defendants”), in the above-referenced matter. Defendants respectfully
request a brief adjournment of the settlement conference scheduled before Your Honor on March
23, 2020. The reason for the adjournment is that Defendants are gathering and producing to
counsel for Plaintiff, Eutiquio Vasquez Ortega (“Plaintiff”), additional payroll records and other
documents, the disclosure of which will lead to a more productive settlement conference.

The parties have conferred and are available on April 27, 2020 for the settlement
conference. This is Defendants’ first request for an adjournment of the settlement conference and
is made with Plaintiff's consent.

    
 

We thank the Court for its consideration of this\applicdtion.

  

Respectfully submitted,

 

Sélotnon Abrarnov . fed
cc: All counsel of record via ECF Granted. 7 é ow, aft
to <x CA pete A aot e 4 7 ' Jy

oven. CoFlOr Popet7,

: 3 13 J: Zve2e
HON. ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

SO ORDERE

  
 

New York | New Jersey | Pennsylvania { Florida ; Illinois | California
